297 F.2d 938
Walter J. DIENER, Jr., Appellant in No. 13736,v.Dora V. KELLOGG, Appellant in No. 13737.
No. 13736.
No. 13737.
United States Court of Appeals Third Circuit.
Argued January 26, 1962.
Decided February 9, 1962.

Appeal from the United States District Court for the District of New Jersey; Thomas M. Madden, Judge.
Colbert C. McClain, Philadelphia, Pa. (Bleakly, Stockwell & Zink, Charles A. McGeary, Camden, N. J., on the brief), for appellants.
George A. Streitz, Pitman, N. J., for appellee.
Before KALODNER, STALEY and SMITH, Circuit Judges.
PER CURIAM.


1
Upon review of the record we find no error.


2
The judgment of the District Court will be affirmed.